Exhibit 10.1

EXECUTION VERSION

FORBEARANCE

FORBEARANCE, dated as of January 16, 2019 (this “Agreement”), by and among
Ditech Holding Corporation, a Maryland corporation (the “Issuer”), each of the
undersigned entities listed as guarantors (the “Guarantors” and, together with
the Issuer, the “Note Parties”), and each of the undersigned beneficial owners
and/or investment advisors or managers of discretionary accounts for the holders
or beneficial owners of the Notes (as defined below) (collectively, the
“Holders”).

WHEREAS, the Issuer is the issuer under that certain Indenture, dated as of
February 9, 2018, among the Issuer, the Guarantors and Wilmington Savings Fund
Society, FSB, as trustee (the “Trustee”) (as amended, modified or supplemented
prior to the date hereof, the “Indenture” and, the notes issued thereunder, the
“Notes”);

WHEREAS, the Issuer failed to make the interest payment due on December 15,
2018, on the Notes (as required pursuant to the Indenture), and the failure to
pay interest on any Notes within thirty (30) days after the same has become due
and payable, constitutes an Event of Default under the Indenture (such default,
the “Interest Default”);

WHEREAS, upon the occurrence of an Event of Default and so long as such Event of
Default is continuing, the Trustee or the holders of at least twenty-five
percent (25%) of the outstanding principal amount of the Notes may, by
delivering a written “notice of acceleration” to the Issuer and the Trustee,
declare the principal of, premium, if any, and accrued and unpaid interest on
all of the Notes issued under the Indenture immediately due and payable;

WHEREAS, the Holders collectively hold greater than seventy-five percent (75%)
of the aggregate principal amount of the Notes outstanding, and have formed an
ad hoc committee for the purposes of entering into restructuring discussions
with the Note Parties;

WHEREAS, the Note Parties have requested that the Holders, and the Holders have
agreed to, subject to the terms and conditions set forth herein, temporarily
forbear from delivering a “notice of acceleration” with respect to the Interest
Default; and

WHEREAS, terms used but not otherwise defined herein shall have the meanings
given to them in the Indenture.

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

Section 1. Forbearance.

(a) Subject to the satisfaction of the conditions precedent set forth in
Section 3 below and the continued satisfaction of the conditions set forth in
Section 4 below, respectively, as of the date hereof, each Holder hereby agrees
that during the period beginning on the date hereof and ending on the
Forbearance Termination Date (the “Forbearance Period”), it will not enforce, or
otherwise take any action to direct enforcement of, any of the rights and
remedies available to the Holders or the Trustee under the Indenture or the
Notes or otherwise, including, without limitation, any action to accelerate, or
join in any request for acceleration of, the Notes (“Remedial Action”) under the
Indenture or the Notes, solely with respect to the Interest Default (such
forbearance, the “Forbearance”). As used herein, “Forbearance Termination Date”
means the earlier of (i) 11:59 p.m. (New York City time) on February 8, 2019;
(ii) the failure of any Note Party to comply with any term, condition, or
covenant set forth in this



--------------------------------------------------------------------------------

Agreement; (iii) the failure of any representation or warranty made by any Note
Party under this Agreement to be true and complete in all material respects
(except that such materiality qualifier shall not be applicable to the extent
that any representation and warranty already is qualified or modified by
materiality in the text thereof) as of the date when made or any other breach in
any material respect of any such representation or warranty; (iv) the occurrence
of any Event of Default under the Indenture other than the Interest Default; or
(v) the end of the Forbearance Period (as defined in the Term Loan Forbearance
Agreement).

(b) Subject to the satisfaction of the conditions precedent set forth in
Section 3 below, as of the date hereof, each Holder hereby agrees that, during
the Forbearance Period, it will not sell, pledge, hypothecate or otherwise
transfer any Notes, except to (i) a purchaser or other entity who agrees in
writing with the transferor (with a copy to and for the benefit of the Note
Parties) prior to such transfer to be bound by all of the terms of this
Agreement as if a party hereto with respect to the relevant Notes being
transferred to such purchaser; or (ii) a party who is already a signatory
hereto.

(c) This Agreement shall in no way be construed to preclude any Holder from
acquiring additional Notes to the extent permitted by applicable law. However,
such Holder shall, automatically and without further action, remain subject to
this Agreement with respect to any Notes so acquired. The foregoing forbearances
shall not be construed to impair the ability of the Holders or the Trustee to
exercise any rights or remedies under the Indenture or take any Remedial Action
(x) at any time after the Forbearance Period or (y) during the Forbearance
Period, for Defaults or Events of Default other than the Interest Default, and,
except as provided herein, nothing shall restrict, impair or otherwise affect
the exercise of the Holders’ rights under this Agreement, the Indenture or the
Notes.

(d) With respect to the Forbearance, each Holder’s agreements, as provided
herein, shall immediately terminate without requirement for any notice, demand
or presentment of any kind on the Forbearance Termination Date, and the Note
Parties at that time shall be obligated to comply with and perform all terms,
conditions and provisions of the Indenture and the Notes without giving effect
to the Forbearance, and the Trustee and the Holders may at any time thereafter
proceed to exercise any and all of their rights and remedies, including, without
limitation, their rights and remedies in connection with the Interest Default
and any other Defaults or Events of Default under the Indenture or rights under
this Agreement, to the extent continuing.

(e) The Holders hereby request that the Trustee not take, and direct the Trustee
not to take any Remedial Action with respect to the Interest Default during the
Forbearance Period. In the event that the Trustee takes any action to declare
all of the Notes immediately due and payable pursuant to Section 6.02 of the
Indenture during the Forbearance Period solely due to the Interest Default, the
Holders agree to rescind and cancel such acceleration to the fullest extent
permitted under the Indenture.

(f) Each of the Note Parties acknowledges and agrees that the running of any
statutes of limitation or doctrine of laches applicable to any claims or causes
of action that the Trustee or any Holder may be entitled to assert in order to
enforce its rights and remedies against any of the Note Parties (or any of their
respective assets) is, to the fullest extent permitted by law, tolled and
suspended during the Forbearance Period.

 

2



--------------------------------------------------------------------------------

Section 2. Representations and Warranties.

By its execution of this Agreement, each Note Party hereby represents and
warrants to the Holders that:

(a) Each Note Party has duly executed and delivered this Agreement, and this
Agreement constitutes the legal, valid and binding obligation of each Note Party
enforceable against it in accordance with its terms, except to the extent that
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law);

(b) Neither the execution, delivery or performance by any Note Party of this
Agreement, nor compliance by it with the terms and provisions thereof, (i) will
contravene any provision of applicable law; (ii) will conflict with or result in
any breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien upon any of the property or assets of
any Note Party or any of its Subsidiaries pursuant to the terms of any
indenture, mortgage, deed of trust, credit agreement or loan agreement, or any
other material agreement, contract or instrument, in each case to which any Note
Party or any of its Subsidiaries is a party or by which it or any its property
or assets is bound or to which it may be subject; or (iii) will violate any
provision of the certificate or articles of incorporation, certificate of
formation, limited liability company agreement or by-laws (or equivalent
constitutional, organizational and/or formation documents), as applicable, of
any Note Party; and

(c) As of the date hereof, to the knowledge of the Note Parties, no Default or
Event of Default (excluding the Interest Default) has occurred and is continuing
under the Indenture.

Section 3. Conditions Precedent. The effectiveness of this Agreement and the
obligations of the Holders hereunder is subject to the satisfaction, or waiver
by the Holders, of the following conditions:

(a) Counterparts. The execution of this Agreement by each Note Party and Holders
constituting greater than seventy-five percent (75%) of the outstanding Notes as
of the date hereof.

(b) No Default. No Default or Event of Default other than the Interest Default
shall have occurred and be continuing as of the date the condition set forth in
Section 3(a) is satisfied.

(c) Term Loan Forbearance. The Issuer and the Required Lenders (as defined in
the Existing Credit Facility) shall have entered into a forbearance agreement
(the “Term Loan Forbearance Agreement”) with respect to any event of default
under the Existing Credit Facility resulting from the Interest Default, which
Term Loan Forbearance Agreement shall be in form and substance reasonably
acceptable to the Holders

Section 4. Forbearance Continuing Conditions. The continued satisfaction of each
of the following shall be a condition to the Forbearance:

(a) No voluntary petition for relief under any Bankruptcy Law is filed by any
Note Party; and

(b) No involuntary petition for relief under any Bankruptcy Law is filed against
the Issuer or any Note Party that is a Significant Subsidiary.

 

3



--------------------------------------------------------------------------------

Section 5. Representation of the Holders. Each Holder severally (but not
jointly) represents that, as of the date hereof, it is the beneficial owner
and/or investment advisor or manager of discretionary accounts for the holders
or beneficial owners of the aggregate principal amount of the Notes set forth on
the signature page hereof beneath its name, and has all necessary power and
authority to enter into this Agreement, grant the Forbearance with respect to
such Notes and perform its obligations hereunder.

Section 6. Confidentiality. Each of the Note Parties shall not disclose to any
person or entity the Holders’ holdings set forth on their respective signature
pages to this Agreement or otherwise disclose the Holders’ holdings information
(collectively, the “Holder Information”) except: (1) in any legal proceeding
relating to this Agreement; provided that the relevant Note Party shall use its
reasonable best efforts to maintain the confidentiality of such Holder
Information in the context of any such proceeding; (2) to the extent required by
law; and (3) in response to a subpoena, discovery request, or a request from a
government agency, regulatory authority or securities exchange for information
regarding Holder Information or the information contained therein; provided,
however, that each of the Note Parties will, to the extent permitted by
applicable law or regulation, provide any such Holder with prompt written notice
of any such request or requirement so that such Holder may seek, at such
Holder’s expense, a protective order or other appropriate remedy and each Note
Party will fully cooperate with such Holder’s efforts to obtain same.
Notwithstanding anything to the contrary in this Section 6, the Note Parties
may: (i) disclose the aggregate principal amount of Notes held by the Holders
executing this Agreement, taken as a whole; and (ii) to effectuate and evidence
the direction to the Trustee contained herein, at any time, and from time to
time, during the Forbearance Period, provide the Trustee with an executed copy
of this Agreement that includes the individual signature pages of each of the
Holders; provided that the Note Parties first obtain the Trustee’s written
consent not to disclose to any person or entity any information relating to the
individual holdings of each Holder, such written consent to be on substantially
the same terms as set forth in this paragraph.

Section 7. Effect on the Indenture. Except as expressly set forth herein, this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Holders under the
Indenture, the Notes or the Security Documents, and shall not, except as
expressly set forth herein, alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the
Indenture, the Notes or the Security Documents or any other provision of the
Indenture, the Notes or the Security Documents, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.

Section 8. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Agreement by electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.

Section 9. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS
CONFLICTS OF LAW PRINCIPLES THAT WOULD PROVIDE FOR THE APPLICATION OF THE LAW OF
ANY OTHER JURISDICTION.

Section 10. Headings. The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

4



--------------------------------------------------------------------------------

Section 11. Acknowledgments. Each Note Party hereby expressly acknowledges the
terms of this Agreement and reaffirms, as of the date hereof after giving effect
to this Agreement, the covenants and agreements contained in the Indenture, the
Notes and the Security Documents, including, in each case, such covenants and
agreements as in effect immediately after giving effect to this Agreement and
the transactions contemplated hereby.

Section 12. Relationship of Parties; No Third Party Beneficiaries. Nothing in
this Agreement shall be construed to alter the existing debtor-creditor
relationship between the Note Parties and the Holders. This Agreement is not
intended, nor shall it be construed, to create a partnership or joint venture
relationship between or among any of the parties hereto. No person other than a
party hereto is intended to be a beneficiary hereof and no person other than a
party hereto shall be authorized to rely upon or enforce the contents of this
Agreement.

Section 13. Entire Agreement; Modification of Agreement; Verbal Agreements Not
Binding. This Agreement constitutes the entire understanding of the parties with
respect to the subject matter hereof, and supersedes all other discussions,
promises, representations, warranties, agreements and understandings between the
parties with respect thereto. This Agreement may not be modified, altered or
amended except by an agreement in writing signed by a duly authorized
representative of all the parties hereto.

Section 14. Non-Waiver of Default. Neither this Agreement nor any forbearance
hereunder shall be deemed a waiver of or consent to the Interest Default or to
any Default or Event of Default or any other term or provision of the Indenture.

Section 15. No Novation, etc. This Agreement is not intended to be, nor shall it
be construed to create, a novation or accord and satisfaction, and the Notes and
the Indenture shall remain in full force and effect.

Section 16. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

Section 17. Joinder of Additional Holders. During the Forbearance Period other
beneficial holders may become Holders by executing a joinder to this Agreement,
the form of which shall be mutually agreeable to the Issuer and the Holders.

Section 18. Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect, and any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable, in each
case, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party hereto. Upon any such determination of invalidity, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner in
order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

[Signature Pages Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

NOTE PARTIES DITECH HOLDING CORPORATION By:  

/s/ Joanna Colaneri

Name: Joanna Colaneri Title:   Senior Vice President and Treasurer DITECH
FINANCIAL LLC By:  

/s/ Joanna Colaneri

Name: Joanna Colaneri Title:   Senior Vice President and Treasurer DF INSURANCE
AGENCY LLC By:  

/s/ Joanna Colaneri

Name: Joanna Colaneri Title:   Senior Vice President and Treasurer GREEN TREE
CREDIT LLC By:  

/s/ Joanna Colaneri

Name: Joanna Colaneri Title:   Senior Vice President and Treasurer GREEN TREE
CREDIT SOLUTIONS LLC By:  

/s/ Joanna Colaneri

Name: Joanna Colaneri Title:   Senior Vice President and Treasurer GREEN TREE
INSURANCE AGENCY OF NEVADA, INC. By:  

/s/ Joanna Colaneri

Name: Joanna Colaneri Title:   Senior Vice President and Treasurer GREEN TREE
INVESTMENT HOLDINGS III LLC By:  

/s/ Joanna Colaneri

Name: Joanna Colaneri Title:   Senior Vice President and Treasurer

 

[Signature Page to Forbearance]



--------------------------------------------------------------------------------

GREEN TREE SERVICING CORP. By:  

/s/ Joanna Colaneri

Name: Joanna Colaneri Title:   Senior Vice President and Treasurer MARIX
SERVICING LLC By:  

/s/ Kimberly A. Perez

Name: Kimberly A. Perez Title:   Chief Financial Officer and Treasurer MORTGAGE
ASSET SYSTEMS, LLC By:  

/s/ Jeffrey Baker

Name: Jeffrey Baker Title:   President REO MANAGEMENT SOLUTIONS, LLC By:  

/s/ Jeffrey Baker

Name: Jeffrey Baker Title:   President REVERSE MORTGAGE SOLUTIONS, INC. By:  

/s/ Jeffrey Baker

Name: Jeffrey Baker Title:   President WALTER MANAGEMENT HOLDING COMPANY LLC By:
 

/s/ Joanna Colaneri

Name: Joanna Colaneri Title:   Senior Vice President and Treasurer WALTER
REVERSE ACQUISITION LLC By:  

/s/ Joanna Colaneri

Name: Joanna Colaneri Title:   Senior Vice President and Treasurer

 

[Signature Page to Forbearance]



--------------------------------------------------------------------------------

HOLDERS STS MASTER FUND, LTD. By:  

/s/ Brad Craig

Name: Brad Craig Title:   Chief Operating Officer Principal Amount of Notes
held: $_____________ OMEGA CAPITAL PARTNERS, LP By:  

/s/ Edward Levy

Name: Edward Levy Title:   Member of General Partner Principal Amount of Notes
held: $_____________ OMEGA CAPITAL INVESTORS, LP By:  

/s/ Edward Levy

Name: Edward Levy Title:   Member of General Partner Principal Amount of Notes
held: $_____________ OMEGA EQUITY INVESTORS, LP By:  

/s/ Edward Levy

Name: Edward Levy Title:   Member of General Partner Principal Amount of Notes
held: $_____________ OCO CAPITAL PARTNERS, LP By:  

/s/ Sam Martini

Name: Sam Martini Title:   Co-Managing Member Principal Amount of Notes held:
$_____________ LION POINT MASTER, LP By:  

/s/ James Murphy

Name: James Murphy Title:   Chief Operating Officer and Chief Financial Officer
Principal Amount of Notes held: $_____________

 

[Signature Page to Forbearance]



--------------------------------------------------------------------------------

OAKTREE CAPITAL MANAGEMENT, L.P., solely in its capacity as investment manager
to certain funds and accounts By:  

/s/ Philip McDermott

Name: Philip McDermott Title:   Vice President By:  

/s/ Brian Price

Name: Brian Price Title:   Vice President Principal Amount of Notes held:
$_____________

 

[Signature Page to Forbearance]